DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 7/5/2022, Applicant, on 10/5/2022, amended Claims 1, 3-5, and 7-10, cancelled Claims 6 and 11-14, and added New Claim 15.  Claims 1-5, 7-10, and 15 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Alice –Applicant asserts that the claims are patent-eligible because they recite use of a processor being communicatively connected with the plurality of storage batteries or the plurality of vehicles powered by the batteries, reciting the amended limitations, and that the tasks cannot be performed in the human mind or reasonably described as organizing human activity. Examiner disagrees as this processor is connected to gather/collect stat information, but it is not claimed how this is done, but rather this is done by a processor, which makes this collected information for a computer using current technologies such as a processor to perform the abstract limitations of the claims. This is akin to a inventory manager managing the batteries by monitoring the amount of energy still stored in them and making decisions based on those measurements, which is clearly an abstract process that can be performed by a human, and an organization of human activity, managing inventory. Further, there is no improvement to the processor, device, memory, or any technology or technological process, as the claim limitations merely utilize current technologies such as this processor to perform the abstract limitations of the claim. This is Applying it, similar to that of Alice, and the claims are not practically integrated nor significantly more. Any purported improvement would be contained wholly within the abstraction, a managerial decision for managing inventory, and again there is no inventive concept as any improvement here would be part of the abstraction.
Applicant asserts that the claims have been integrated into a practical application as they recite limitations which practically apply any abstract idea by integrating the abstract idea into an overall control scheme in a system for determining placement locations of a plurality of batteries powering a plurality of batteries, by reciting the processor performing the amended limitations of the claims. Examiner disagrees as this is utilization of current technologies to perform the abstract limitations of the claims, a processor, which is not improved nor are any other technologies or technological processes. For instance, it is not claimed as to how the collected state information is collected, other than that it is utilized by the processor to then calculate further information. This is Applying it, using a processor to calculate information from other information, with no improvements to any additional element, technology, or technological process.
	Therefore the arguments are non-persuasive, and the rejection of the claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – The rejection is removed in light of Applicant’s arguments and amendments for the reasons found in the “Allowable Subject Matter” section found below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 1-5, 7-10, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations which collects state information indicative of a present-time state of each of storage batteries (Collecting Information, an Observation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing a Warehouse; a Certain Method of Organizing Human Activity); that calculates a performance indicator, of each of the storage batteries, that is an indicator of a degradation level of each of the storage batteries or an indicator of lifetime of each of the storage batteries by comparing the state information, and an initial state of the respective storage batteries immediately after a manufacture of the respective storage batteries that is stored in a memory (Analyzing the Collected Information, an Evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing a Warehouse; a Certain Method of Organizing Human Activity); that obtains a required amount of operation which is an average value of discharge amounts required for each of the storage batteries at each of places of use, the storage batteries being to be placed in the places of use (Analyzing the Information, an Evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing a Warehouse; a Certain Method of Organizing Human Activity); that obtains an operation policy which is set for each of the storage batteries (Collecting Information, an Observation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing a Warehouse; a Certain Method of Organizing Human Activity); and that determines a placement location for each of the storage batteries from the places of use, wherein the processor determines the placement location for each of the storage batteries in conformity to the operation policy which is set for each of the storage batteries, based on the required amount of operation, and the performance indicator (Transmitting Analyzed Information, an Evaluation and Judgment, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing a Warehouse; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for a Commercial Interaction, i.e. Tracking transactions for Marketing purposes, but for the recitation of generic computer components.  That is, other than reciting a processor which is communicatively connected to a plurality of storage batteries or a plurality of vehicles that travel on driving power from the plurality of storage batteries, and a memory storing information, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Manage Inventory, a Fundamental Economic Practice.  For example, obtaining an operational policy which is set for each of the storage batteries and determining placement location of the batteries based on the policy encompasses what a warehouse manager would do with an inventory of batteries to adhere to corporate or OSHA policies, which is an observation, evaluation, and judgment.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation, evaluation, and judgment.  Further, as described above, the claims recite limitations for organizing and tracking information for Manage Inventory, a Fundamental Economic Practice, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The device, processor, and memory are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving, storing, and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0052] [4. Configuration of Terminal Devices 160 etc.] The terminal devices 160, 162, and 164 are, for example, personal computers.”

	Which states that any the devices can be any personal computers which can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving, storing, and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the device, memory, processor, etc., nor the receiving, storing, or transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Claims 2-5, 7-10, and 15 contain the identified abstract ideas, further narrowing them, with no new additional elements and any being used being highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above. Examiner notes that Claim 15 just furthers the abstraction of calculating received and stored information.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-5, 7-10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection. 
The closest prior art of record are Nakaya (U.S. Publication No. 2017/006,2883), Takatsuka (U.S. Publication No. 2018/026,0887), and Lai (U.S. Patent No. 11,136,008).  Nakaya, a storage battery transfer support device and storage battery transfer support method, teaches an arrangement planning device, comprising a processor, being communicatively coupled to the batteries or vehicles that collects state information indicative of a present-time state of each of storage batteries, a prediction calculation unit that calculates a performance indicator of a degree of wear of each of the storage batteries from the state information, an amount-of-operation acquisition unit that obtains a required amount of operation of the storage batteries at each of places of use, the storage batteries being to be placed in the places of use, a policy acquisition unit that obtains an operation policy which is set for each of the storage batteries, a placement location determination unit that determines a placement location for each of the storage batteries from the places of use, wherein the placement location determination unit determines the placement location for each of the storage batteries in conformity to the operation policy which is set for each of the storage batteries, based on the required amount of operation, and the performance indicator, it does not explicitly state based on a required charge amount of operation, nor does it teach a degradation level for the batteries or the comparison. Takatsuka, a battery reservation device, teaches a required charge amount for located batteries for their operation, exchanging of batteries, but does not teach comparing state information and an initial state of the respective storage batteries immediately after a manufacture of the respective storage batteries. Lai, a system and method for managing exchangeable energy storage device stations, teaches the concept of battery degradation, based on temperature and how the battery is manufactured, but not a particular indicator of this nor does it teach the comparison of state information and an initial state of the respective storage batteries immediately after a manufacture of the respective storage battery. None of the above prior art explicitly teaches this comparison of state information and an initial state of the respective storage batteries immediately after a manufacture of the respective storage battery, as claimed, as Applicant points out on pgs. 4 and 5, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-5, 7-10 and 15 are allowable over the prior art of record, and are objected to as provided above.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20180260887 A1
TAKATSUKA; Hiromasa et al.
BATTERY RESERVATION DEVICE
US 20170062883 A1
Nakaya; Satoshi
STORAGE BATTERY TRANSFER SUPPORT DEVICE AND STORAGE BATTERY TRANSFER SUPPORT METHOD
US 11136008 B2
Lai; Yun-Chun et al.
Systems and methods for managing exchangeable energy storage device stations
US 11010824 B2
Takatsuka; Hiromasa et al.
Battery reservation device and battery reservation method
US 10688876 B2
Takatsuka; Hiromasa et al.
Battery charging device, battery charging system, and battery charging method
US 10650444 B2
Takatsuka; Hiromasa et al.
Battery reservation device and battery reservation method
US 10643272 B2
Takatsuka; Hiromasa et al.
Battery reservation device
US 20220051153 A1
Esaka; Shigeaki et al.
ARRANGEMENT PLANNING DEVICE


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        10/12/2022